Name: 89/121/EEC: Commission Decision of 26 January 1989 approving a specific programme for the processing and marketing of table olives notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish Text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agri-foodstuffs;  plant product;  Europe
 Date Published: 1989-02-17

 Avis juridique important|31989D012189/121/EEC: Commission Decision of 26 January 1989 approving a specific programme for the processing and marketing of table olives notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish Text is authentic) Official Journal L 045 , 17/02/1989 P. 0029 - 0029*****COMMISSION DECISION of 26 January 1989 approving a specific programme for the processing and marketing of table olives notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish Text is authentic) (89/121/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 14 December 1987 the Spanish Government forwarded a specific programme concerning the processing and marketing of table olives and submitted supplementary information on 4 August and 27 September 1988; Whereas the aim of this specific programme is to rationalize and adapt the processing and marketing of table olives in Spain so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the table olives sector in Spain; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of the abovementioned Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Sructures, HAS ADOPTED THIS DECISION: Article 1 The programme for the table olive sector submitted by the Spanish Government on 14 December 1987, concerning which further particulars were provided on 4 August and 27 September 1988 pursuant to Council Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to Spain. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.